ATTORNEY GRIEVAN CE COMMISSION * IN THE COURT OF APPEALS
OF MARYLAND * OF MARYLAND
100 Community Place, Suite 3301 *
Crownsville, Maryland 21032 *
*
Petitioner, *
'k
v. * Misc. Docket AG N0. 74
* September Term, 2014
LARRY J. FELDMAN *
'k
i:
*
Respondent. *
*

ORDER
The Court of Appeals of Maryland, having considered the Joint Petition For Indeﬁnite
Suspension By Consent of Petitioner Attorney Grievance Commission of Maryland and Respondent
Larry J. F eldman, Esq., in which Petitioner and Respondent agreed that Respondent violated Rules 1.],
1.2(a), 1.3, 1.4(a) and (b), 1.6(a) and (b), 1.7(a) and (b), 2.1, 8.1(b), and 8.4(a), (b), (c) and (d) of the

Maryland Lawyers’ Rules of Professional Conduct, it is this 13th day ofﬂanuary , 2015;

 

ORDERED, that Respondent be, and hereby is, Indeﬁniter Suspended from the practice of
law in the State of Maryland; and it is further

ORDERED, that this suspension will take effect on January 31, 2015; and it is further

ORDERED, that the Clerk of this Court shall remove the name of Larry Jason Feldman from
the register of attorneys in the Court and certify that fact to the Client Protection Fund of the Bar of
Maryland and all Clerks of all judicial tribunals in this State in accordance with Maryland Rule 16-

772(d).

Isl Mag Ellen Barbera
Chief‘ Judge